WIGGINTON, Judge.
Appellants, employer/carrier, appeal the judge of compensation claim’s order finding appellee’s injury compensable and awarding benefits accordingly. Having carefully reviewed the record in this case, we find that appellee failed to meet his burden of proving by competent substantial evidence that a compensable accident occurred. A finding of compensability on the basis of the instant record fails to accord with logic and reason. See Paul H. Cowart/Building Specialty v. Cowart, 481 So.2d 83 (Fla. 1st DCA 1986). Therefore, we reverse.
KAHN and MICKLE, JJ., concur.